DETAILED ACTION

This office action is a response to the application filed on 03/26/2021 which claims priority from the provisional application 63/003,062 filed on 3/31/2020. Claims 1-30 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Following limitations of Claim 30:
-means for receiving a frequency domain resource assignment indicator…
-means for identifying, based at least in part on the frequency domain resource assignment indicator…
-means for communicating using the allocation of the set of resource block groups…
Are being treated in accordance with 35 U.S.C. 112(f) because they use a generic placeholder “means for” coupled with functional language “receiving, identifying, communicating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invoke 35 U.S.C. 112(f), claim 30 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Specification paragraphs 0044-0048, Figures 2 and 9. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-20, 23-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2022/0173851, hereinafter Shi) in view of Noh et al. (US 2022/0272744, hereinafter Noh).

Regarding claim 1, Shi discloses a method of wireless communication performed by a wireless node, comprising: receiving a frequency domain resource assignment indicator identifying an allocation of a set of resource block groups of a plurality of resource block groups in a bandwidth part [Shi discloses that an FD-RA (Frequency domain resource allocation) field in DCI is used to indicate to a terminal device allocation of RBGs (resource block groups) in a range of a BWP (Shi paragraph 0188)], 
Identifying, based at least in part on the frequency domain resource assignment indicator, the allocation of the set of resource block groups [a bitmap included in the FD-RA field indicates the RGBs allocated for data transmission (Shi paragraph 0188)]; and 
Communicating using the allocation of the set of resource block groups based at least in part on identifying the allocation of the set of resource block groups [The terminal determines resources according to the frequency domain resource allocation and receives data on the resources (Shi paragraphs 0193-0195 and paragraph 0188)].
Shi does not expressly disclose the features of wherein the bandwidth part includes a plurality of disjoint portions of the bandwidth part and the plurality of disjoint portions comprise an uplink bandwidth or a downlink bandwidth separated by another portion of the bandwidth part.
However, in the same or similar field of invention, Noh discloses that UEs may use a portion (e.g. 20 MHz or 40 MHz BWP) of a total system bandwidth for communication. In one example  two component carriers in a BWP may be non-adjacent (i.e. disjoint portions) (Noh paragraph 0113). Noh further discloses that a guard band may be allocated in the consecutive subbands within a BWP which may be for uplink or downlink transmission (indicating that the disjoint portions comprise and uplink or downlink bandwidth separated by a guard band) (Noh paragraphs 0232-0233 and 0238-0244).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi to have the features of wherein the bandwidth part includes a plurality of disjoint portions of the bandwidth part and the plurality of disjoint portions comprise an uplink bandwidth or a downlink bandwidth separated by another portion of the bandwidth part; as taught by Noh. The suggestion/motivation would have been to provide efficient channel transmission (Noh paragraph 0029). 

Regarding claim 2, Shi and Noh disclose the method of claim 1. Shi and Noh further disclose wherein the bandwidth part includes an uplink bandwidth and a downlink bandwidth [Noh discloses that a 60 MHz bandwidth (i.e. BWP) may include component carriers which can be UL and DL (Noh paragraph 0115 and Figures 9(a)-9(b))]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Shi and Noh disclose the method of claim 1. Shi and Noh further disclose wherein the frequency domain resource assignment indicator includes a bit map identifying the allocation of the set of resource block groups [Shi discloses that a bitmap included in the FD-RA field indicates the RGBs allocated for data transmission (Shi paragraph 0188)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 4, Shi and Noh disclose the method of claim 3. Shi and Noh further disclose wherein each bit of the bit map corresponds to a resource block group of the plurality of resource block groups [Shi Figure 21 discloses an example where if a bit map includes six bits, the bits are respectively used to indicate whether the associated RBG is allocated for data transmission; indicating that each bit of the bitmap corresponds to a resource block group (Shi Figure 21, paragraph 0275)]. In addition, the same motivation is used as the rejection of claim 3.

Regarding claim 7, Shi and Noh disclose the method of claim 1. Shi and Noh further disclose wherein each resource block group, of the plurality of resource block groups, is associated with a common size [Shi discloses that the RBG size may be 2, 4, 8 or the like (Shi paragraph 0164); indicating a common size for the resource block groups. Also see Shi Figures 6 and 11(a)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 8, Shi and Noh disclose the method of claim 7. Shi and Noh further disclose regarding determining the common size based at least in part on a size of a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth or a size of a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth [Shi discloses that the number of RGB in a BWP can be calculated based on the BWP size, RGB size and start RB. (see Shi paragraphs 0171-0174). This also suggests that a common size or RGB size can be determined based on size of a disjoint portion in the BWP]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 9, Shi and Noh disclose the method of claim 1. Shi and Noh further disclose
wherein a first one or more resource block groups, of the plurality of resource block groups, is associated with a first size and a second one or more resource block groups, of the plurality of resource block groups, is associated with a second size that is different from the first size [Shi Figure 7 discloses an example where in a BWP, size of RBG 0 is 1 and RBG 1 is 2 (Shi Figure 7, paragraph 0174). Shi Figure 11(b) discloses another example where size of resource blocks associated with first and third frequency domains are different (Shi Figure 11(b), paragraph 0211)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 10, Shi and Noh disclose the method of claim 9. Shi and Noh further disclose regarding determining at least one of the first size or the second size based at least in part on a resource block group size table [Shi discloses that the resource block size may be determined based on RBG configuration and BWP bandwidth configuration as predefined in the NR standard. See table 1 (Shi paragraphs 0165-0167, Table 1)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 11, Shi and Noh disclose the method of claim 9. Shi and Noh further disclose regarding determining at least one of the first size or the second size based at least in part on at least one stored bandwidth part configuration [Shi discloses that the resource block size may be determined based on RBG configuration and BWP bandwidth configuration as predefined in the NR standard (Shi paragraphs 0165-0167, Table 1). Furthermore, the BWP bandwidth configuration may be preconfigured or sent via signaling to the terminal (Shi paragraph 0158)]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 14, Shi and Noh disclose the method of claim 1. Shi and Noh further disclose wherein the frequency domain resource assignment indicator includes at least one of a start indicator or a length indicator identifying the allocation of the set of resource block groups [Noh discloses that the starting position and length of the resource blocks may be indicated to a terminal using resource indication value in DCI (Noh paragraph 0250). Also see Shi paragraphs 0188 and 0189]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 15, Shi and Noh disclose the method of claim 14. Shi and Noh further disclose wherein the start indicator indicates that a start of the set of resource block groups is in a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth and the length indicator indicates that an end of the set of resource block groups is in a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth, and wherein the set of resource block groups includes a first subset of the set of resource block groups from the start indicated by the start indicator to an end of the first disjoint portion and a second subset of the set of resource block groups from a start of the second disjoint portion to the end indicated by the length indicator [Noh discloses that the starting position and length of the resource blocks may be indicated to a terminal using resource indication value in DCI (Noh paragraph 0250). Shi discloses that a segment of consecutive frequency domain resources may be defined by using a start RB and an RB length. The start RB and an end RB in the BWP may be any RB in the bandwidth. The example in Shi Figure 7 discloses that the start RB is 3 and the end RB is 12 (Shi paragraph 0169); which indicates a first subset of RBGs indicated by start indicator to end of first RBG unit, and a second subset of RBGs from a start of second RBG unit to the end indicated by the length]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 16, Shi and Noh disclose the method of claim 14. Shi and Noh further disclose wherein a start, of the set of resource block groups, indicated by the start indicator and an end, of the set of resource block groups, indicated by the length indicator are both in one of a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth or a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth; and wherein the set of resource block groups is contiguous from the start indicated by the start indicator to the end indicated by the length indicator [Noh discloses that the starting position and length of the resource blocks may be indicated to a terminal using resource indication value in DCI (Noh paragraph 0250). Shi discloses that a segment of consecutive frequency domain resources may be defined by using a start RB and an RB length (Shi paragraph 0169); indicating contiguous resource block groups]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 17, Shi discloses a wireless node for wireless communication, comprising:
a memory; and one or more processors, coupled to the memory, configured to: receive a frequency domain resource assignment indicator identifying an allocation of a set of resource block groups of a plurality of resource block groups in a bandwidth part [Shi Figure 37 discloses a terminal device which includes a memory and a processor (Shi Figure 37, paragraphs 0371-0375). Shi discloses that an FD-RA (Frequency domain resource allocation) field in DCI is used to indicate to a terminal device allocation of RBGs (resource block groups) in a range of a BWP (Shi paragraph 0188)], 
Identify, based at least in part on the frequency domain resource assignment indicator, the allocation of the set of resource block groups [a bitmap included in the FD-RA field indicates the RGBs allocated for data transmission (Shi paragraph 0188)]; and 
Communicate using the allocation of the set of resource block groups based at least in part on identifying the allocation of the set of resource block groups [The terminal determines resources according to the frequency domain resource allocation and receives data on the resources (Shi paragraphs 0193-0195 and paragraph 0188)].
Shi does not expressly disclose the features of wherein the bandwidth part includes a plurality of disjoint portions of the bandwidth part and the plurality of disjoint portions comprise an uplink bandwidth or a downlink bandwidth separated by another portion of the bandwidth part.
However, in the same or similar field of invention, Noh discloses that UEs may use a portion (e.g. 20 MHz or 40 MHz BWP) of a total system bandwidth for communication. In one example  two component carriers in a BWP may be non-adjacent (i.e. disjoint portions) (Noh paragraph 0113). Noh further discloses that a guard band may be allocated in the consecutive subbands within a BWP which may be for uplink or downlink transmission (indicating that the disjoint portions comprise and uplink or downlink bandwidth separated by a guard band) (Noh paragraphs 0232-0233 and 0238-0244).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi to have the features of wherein the bandwidth part includes a plurality of disjoint portions of the bandwidth part and the plurality of disjoint portions comprise an uplink bandwidth or a downlink bandwidth separated by another portion of the bandwidth part; as taught by Noh. The suggestion/motivation would have been to provide efficient channel transmission (Noh paragraph 0029).

Regarding claim 18, Shi and Noh disclose the wireless node of claim 17. Shi and Noh further disclose wherein the bandwidth part includes an uplink bandwidth and a downlink bandwidth [Noh discloses that a 60 MHz bandwidth (i.e. BWP) may include component carriers which can be UL and DL (Noh paragraph 0115 and Figures 9(a)-9(b))]. In addition, the same motivation is used as the rejection of claim 17.

Regarding claim 19, Shi and Noh disclose the wireless node of claim 17. Shi and Noh further disclose wherein the frequency domain resource assignment indicator includes a bit map identifying the allocation of the set of resource block groups [Shi discloses that a bitmap included in the FD-RA field indicates the RGBs allocated for data transmission (Shi paragraph 0188)]. In addition, the same motivation is used as the rejection of claim 17. 

Regarding claim 20, Shi and Noh disclose the wireless node of claim 19. Shi and Noh further disclose wherein each bit of the bit map corresponds to a resource block group of the plurality of resource block groups [Shi Figure 21 discloses an example where if a bit map includes six bits, the bits are respectively used to indicate whether the associated RBG is allocated for data transmission; indicating that each bit of the bitmap corresponds to a resource block group (Shi Figure 21, paragraph 0275)]. In addition, the same motivation is used as the rejection of claim 19. 

Regarding claim 23, Shi and Noh disclose the wireless node of claim 17. Shi and Noh further disclose wherein each resource block group, of the plurality of resource block groups, is associated with a common size [Shi discloses that the RBG size may be 2, 4, 8 or the like (Shi paragraph 0164); indicating a common size for the resource block groups. Also see Shi Figures 6 and 11(a)]. In addition, the same motivation is used as the rejection of claim 17. 

Regarding claim 24, Shi and Noh disclose the wireless node of claim 23. Shi and Noh further disclose wherein the one or more processors are further configured to: determine the common size based at least in part on a size of a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth or a size of a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth [Shi discloses that the number of RGB in a BWP can be calculated based on the BWP size, RGB size and start RB. (see Shi paragraphs 0171-0174). This also suggests that a common size or RGB size can be determined based on size of a disjoint portion in the BWP]. In addition, the same motivation is used as the rejection of claim 23. 

Regarding claim 25, Shi and Noh disclose the wireless node of claim 17. Shi and Noh further disclose wherein a first one or more resource block groups, of the plurality of resource block groups, is associated with a first size and a second one or more resource block groups, of the plurality of resource block groups, is associated with a second size that is different from the first size [Shi Figure 7 discloses an example where in a BWP, size of RBG 0 is 1 and RBG 1 is 2 (Shi Figure 7, paragraph 0174). Shi Figure 11(b) discloses another example where size of resource blocks associated with first and third frequency domains are different (Shi Figure 11(b), paragraph 0211)]. In addition, the same motivation is used as the rejection of claim 17.

Regarding claim 26, Shi and Noh disclose the wireless node of claim 25. Shi and Noh further disclose wherein the one or more processors are further configured to: determine at least one of the first size or the second size based at least in part on a resource block group size table [Shi discloses that the resource block size may be determined based on RBG configuration and BWP bandwidth configuration as predefined in the NR standard. See table 1 (Shi paragraphs 0165-0167, Table 1)]. In addition, the same motivation is used as the rejection of claim 25. 

Regarding claim 27, Shi and Noh disclose the wireless node of claim 25. Shi and Noh further disclose wherein the one or more processors are further configured to: determine at least one of the first size or the second size based at least in part on at least one stored bandwidth part configuration [Shi discloses that the resource block size may be determined based on RBG configuration and BWP bandwidth configuration as predefined in the NR standard (Shi paragraphs 0165-0167, Table 1). Furthermore, the BWP bandwidth configuration may be preconfigured or sent via signaling to the terminal (Shi paragraph 0158)]. In addition, the same motivation is used as the rejection of claim 25. 

Regarding claim 29, Shi discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a wireless node, cause the wireless node to: receive a frequency domain resource assignment indicator identifying an allocation of a set of resource block groups of a plurality of resource block groups in a bandwidth part [Shi Figure 37 discloses a terminal device which includes a memory and a processor (Shi Figure 37, paragraphs 0371-0375). An embodiment further provides a computer-readable storage medium, including an instruction (Shi paragraph 0382). Shi discloses that an FD-RA (Frequency domain resource allocation) field in DCI is used to indicate to a terminal device allocation of RBGs (resource block groups) in a range of a BWP (Shi paragraph 0188)], 
Identify, based at least in part on the frequency domain resource assignment indicator, the allocation of the set of resource block groups [a bitmap included in the FD-RA field indicates the RGBs allocated for data transmission (Shi paragraph 0188)]; and 
Communicate using the allocation of the set of resource block groups based at least in part on identifying the allocation of the set of resource block groups [The terminal determines resources according to the frequency domain resource allocation and receives data on the resources (Shi paragraphs 0193-0195 and paragraph 0188)].
Shi does not expressly disclose the features of wherein the bandwidth part includes a plurality of disjoint portions of the bandwidth part and the plurality of disjoint portions comprise an uplink bandwidth or a downlink bandwidth separated by another portion of the bandwidth part.
However, in the same or similar field of invention, Noh discloses that UEs may use a portion (e.g. 20 MHz or 40 MHz BWP) of a total system bandwidth for communication. In one example  two component carriers in a BWP may be non-adjacent (i.e. disjoint portions) (Noh paragraph 0113). Noh further discloses that a guard band may be allocated in the consecutive subbands within a BWP which may be for uplink or downlink transmission (indicating that the disjoint portions comprise and uplink or downlink bandwidth separated by a guard band) (Noh paragraphs 0232-0233 and 0238-0244).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi to have the features of wherein the bandwidth part includes a plurality of disjoint portions of the bandwidth part and the plurality of disjoint portions comprise an uplink bandwidth or a downlink bandwidth separated by another portion of the bandwidth part; as taught by Noh. The suggestion/motivation would have been to provide efficient channel transmission (Noh paragraph 0029).

Regarding claim 30, Shi discloses an apparatus for wireless communication, comprising: means for receiving a frequency domain resource assignment indicator identifying an allocation of a set of resource block groups of a plurality of resource block groups in a bandwidth part [Shi Figure 32 discloses a structural diagram of a terminal apparatus which includes various units (Shi Figure 32, paragraphs 0344-0348). Shi discloses that an FD-RA (Frequency domain resource allocation) field in DCI is used to indicate to a terminal device allocation of RBGs (resource block groups) in a range of a BWP (Shi paragraph 0188)], 
Means for identifying, based at least in part on the frequency domain resource assignment indicator, the allocation of the set of resource block groups [a bitmap included in the FD-RA field indicates the RGBs allocated for data transmission (Shi paragraph 0188)]; and 
Means for communicating using the allocation of the set of resource block groups based at least in part on identifying the allocation of the set of resource block groups [The terminal determines resources according to the frequency domain resource allocation and receives data on the resources (Shi paragraphs 0193-0195 and paragraph 0188)].
Shi does not expressly disclose the features of wherein the bandwidth part includes a plurality of disjoint portions of the bandwidth part and the plurality of disjoint portions comprise an uplink bandwidth or a downlink bandwidth separated by another portion of the bandwidth part.
However, in the same or similar field of invention, Noh discloses that UEs may use a portion (e.g. 20 MHz or 40 MHz BWP) of a total system bandwidth for communication. In one example  two component carriers in a BWP may be non-adjacent (i.e. disjoint portions) (Noh paragraph 0113). Noh further discloses that a guard band may be allocated in the consecutive subbands within a BWP which may be for uplink or downlink transmission (indicating that the disjoint portions comprise and uplink or downlink bandwidth separated by a guard band) (Noh paragraphs 0232-0233 and 0238-0244).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi to have the features of wherein the bandwidth part includes a plurality of disjoint portions of the bandwidth part and the plurality of disjoint portions comprise an uplink bandwidth or a downlink bandwidth separated by another portion of the bandwidth part; as taught by Noh. The suggestion/motivation would have been to provide efficient channel transmission (Noh paragraph 0029).

Claims 5-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Noh, and further in view of Seo et al. (US 2021/0250928, hereinafter Seo).

Regarding claim 5, Shi and Noh disclose the method of claim 3. Shi and Noh already disclose the features of the bandwidth part including a plurality of disjoint portions which comprise uplink or downlink bandwidth (see rejection of claim 1). Shi and Noh do not expressly disclose wherein the frequency domain resource assignment indicator includes a break point identifier dividing the bit map into a first subset of bits of the bit map and a second subset of bits of the bit map, and wherein the first subset of bits corresponds to a first subset of the plurality of resource block groups in a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth and the second subset of bits of the bit map corresponds to a second subset of the plurality of resource block groups in a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth.
However, in the same or similar field of invention, Seo discloses that a BWP may be configured of two resource groups, each resource group correspond to a specific number of bits in a bitmap. For example, 10 bits may correspond to one resource group and 11 bits may correspond to another resource group (Seo paragraphs 0278-0279). Additional signaling may be carried out to indicate the resource group configuration (Seo paragraph 0280), indicating identifying the subset of bitmap bits corresponding to the resource groups.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Noh to have the features of the frequency domain resource assignment indicator includes a break point identifier dividing the bit map into a first subset of bits of the bit map and a second subset of bits of the bit map, and wherein the first subset of bits corresponds to a first subset of the plurality of resource block groups in a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth and the second subset of bits of the bit map corresponds to a second subset of the plurality of resource block groups in a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth; as taught by Seo. The suggestion/motivation would have been to reduce signaling overhead and enhance efficiency of a wireless communication system (Seo paragraphs 0006 and 0202). 

Regarding claim 6, Shi and Noh disclose the method of claim 1. Shi and Noh already disclose the features of the bandwidth part including a plurality of disjoint portions which comprise uplink or downlink bandwidth (see rejection of claim 1). Shi and Noh do not expressly disclose wherein the frequency domain resource assignment indicator includes a first bit map identifying a first portion of the allocation of the set of resource block groups in a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth and a second bit map identifying a second portion of the allocation of the set of resource block groups in a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth.
However, in the same or similar field of invention, Seo discloses that a BWP may be configured of two resource groups, each resource group correspond to a specific number of bits in a bitmap. For example, 10 bits may correspond to one resource group and 11 bits may correspond to another resource group (Seo paragraphs 0278-0279). This also indicates a first bitmap (i.e. 10 bits) corresponding to one resource group and a second bitmap (i.e. 11 bits) corresponding to another resource group within the BWP. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Noh to have the features of the frequency domain resource assignment indicator includes a first bit map identifying a first portion of the allocation of the set of resource block groups in a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth and a second bit map identifying a second portion of the allocation of the set of resource block groups in a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth; as taught by Seo. The suggestion/motivation would have been to reduce signaling overhead and enhance efficiency of a wireless communication system (Seo paragraphs 0006 and 0202).

Regarding claim 21, Shi and Noh disclose the wireless node of claim 19. Shi and Noh already disclose the features of the bandwidth part including a plurality of disjoint portions which comprise uplink or downlink bandwidth (see rejection of claim 1). Shi and Noh do not expressly disclose wherein the frequency domain resource assignment indicator includes a break point identifier dividing the bit map into a first subset of bits of the bit map and a second subset of bits of the bit map, and wherein the first subset of bits corresponds to a first subset of the plurality of resource block groups in a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth and the second subset of bits of the bit map corresponds to a second subset of the plurality of resource block groups in a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth.
However, in the same or similar field of invention, Seo discloses that a BWP may be configured of two resource groups, each resource group correspond to a specific number of bits in a bitmap. For example, 10 bits may correspond to one resource group and 11 bits may correspond to another resource group (Seo paragraphs 0278-0279). Additional signaling may be carried out to indicate the resource group configuration (Seo paragraph 0280), indicating identifying the subset of bitmap bits corresponding to the resource groups.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Noh to have the features of the frequency domain resource assignment indicator includes a break point identifier dividing the bit map into a first subset of bits of the bit map and a second subset of bits of the bit map, and wherein the first subset of bits corresponds to a first subset of the plurality of resource block groups in a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth and the second subset of bits of the bit map corresponds to a second subset of the plurality of resource block groups in a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth; as taught by Seo. The suggestion/motivation would have been to reduce signaling overhead and enhance efficiency of a wireless communication system (Seo paragraphs 0006 and 0202).

Regarding claim 22, Shi and Noh disclose the wireless node of claim 17. Shi and Noh already disclose the features of the bandwidth part including a plurality of disjoint portions which comprise uplink or downlink bandwidth (see rejection of claim 1). Shi and Noh do not expressly disclose wherein the frequency domain resource assignment indicator includes a first bit map identifying a first portion of the allocation of the set of resource block groups in a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth and a second bit map identifying a second portion of the allocation of the set of resource block groups in a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth.
However, in the same or similar field of invention, Seo discloses that a BWP may be configured of two resource groups, each resource group correspond to a specific number of bits in a bitmap. For example, 10 bits may correspond to one resource group and 11 bits may correspond to another resource group (Seo paragraphs 0278-0279). This also indicates a first bitmap (i.e. 10 bits) corresponding to one resource group and a second bitmap (i.e. 11 bits) corresponding to another resource group within the BWP. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Noh to have the features of the frequency domain resource assignment indicator includes a first bit map identifying a first portion of the allocation of the set of resource block groups in a first disjoint portion of the other of an uplink bandwidth or a downlink bandwidth and a second bit map identifying a second portion of the allocation of the set of resource block groups in a second disjoint portion of the other of the uplink bandwidth or the downlink bandwidth; as taught by Seo. The suggestion/motivation would have been to reduce signaling overhead and enhance efficiency of a wireless communication system (Seo paragraphs 0006 and 0202).


Allowable Subject Matter

Claims 12-13 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 28 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of determining at least one of the first size or the second size based at least in part on a resource block group size table that includes a non-full duplex operation or non- disjoint bandwidth part operation configuration and a full-duplex operation or disjoint bandwidth part operation configuration; in combination with all other limitations in the base claim and any intervening claims. 
Claim 13 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of determining at least one of the first size or the second size based at least in part on a resource block group size table that includes a full-duplex operation or disjoint bandwidth part operation configuration and not a non-full duplex operation or non- disjoint bandwidth part operation configuration; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414